Exhibit 10.23

 

EXECUTION COPY

--------------------------------------------------------------------------------

$200,000,000

 

CREDIT AGREEMENT

 

DATED AS OF OCTOBER 27, 2004

 

AMONG

 

DREAMWORKS ANIMATION SKG, INC.,

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

SYNDICATION AGENT,

 

SOCIÉTÉ GÉNÉRALE,

AS DOCUMENTATION AGENT,

 

AND

 

JPMORGAN CHASE BANK,

AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. AND BANC OF AMERICA SECURITIES, LLC,

AS CO-LEAD ARRANGERS AND JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS

   1

        1.1  

  

        Defined Terms

   1

1.2  

  

        Other Definitional Provisions

   15

SECTION 2. LOANS

   16

2.1  

  

        Revolving Credit Commitments

   16

2.2  

  

        Procedure for Revolving Credit Borrowing

   16

2.3  

  

        Swingline Commitment

   17

2.4  

  

        Procedure for Swingline Borrowing

   17

2.5  

  

        Refunding of Swingline Loans

   17

2.6  

  

        Commitment Fee

   18

2.7  

  

        Termination or Reduction of Commitments; Mandatory Prepayments

   18

2.8  

  

        Repayment of Loans; Evidence of Debt

   19

2.9  

  

        Optional Prepayments

   20

2.10

  

        Conversion and Continuation Options

   20

2.11

  

        Minimum Amounts and Maximum Number of Tranches

   20

2.12

  

        Interest Rates and Payment Dates

   21

2.13

  

        Computation of Interest and Fees

   21

2.14

  

        Inability to Determine Interest Rate

   21

2.15

  

        Pro Rata Treatment and Payments

   22

2.16

  

        Requirements of Law

   22

2.17

  

        Taxes

   24

2.18

  

        Indemnity

   26

2.19

  

        Change of Lending Office

   26

2.20

  

        Replacement of Lenders under Certain Circumstances

   26

SECTION 3. L/CS

        27

3.1  

  

        L/C Commitment

   27

3.2  

  

        Procedure for Issuance of L/Cs

   27

3.3  

  

        L/C Participations

   27

3.4  

  

        Fees, Commissions and Other Charges

   28

3.5  

  

        Reimbursement Obligation of DW Animation

   28

3.6  

  

        Obligations Absolute

   29

3.7  

  

        L/C Payments

   29

3.8  

  

        Applications; Uniform Customs

   29

SECTION 4. REPRESENTATIONS AND WARRANTIES

   29

4.1  

  

        Financial Statements

   29

4.2  

  

        No Material Adverse Change

   30

4.3  

  

        Existence; Compliance with Law

   30

4.4  

  

        Power; Authorization; Enforceable Obligations

   30

4.5  

  

        No Legal Bar

   30

4.6  

  

        No Material Litigation

   30

4.7  

  

        No Default

   31

4.8  

  

        Ownership of Property; Liens

   31

4.9  

  

        Intellectual Property

   31

4.10

  

        Taxes

   31

 

i



--------------------------------------------------------------------------------

        4.11   

        Accuracy of Information

   31

4.12

  

        Federal Regulations

   32

4.13

  

        ERISA

   32

4.14

  

        Investment Company Act; Other Regulations

   32

4.15

  

        Subsidiaries

   32

4.16

  

        Purpose of Loans

   32

4.17

  

        Security Documents

   32

SECTION 5. CONDITIONS PRECEDENT

5.1  

  

        Conditions to Initial Extension of Credit

   33

5.2  

  

        Conditions to Each Extension of Credit

   34

SECTION 6. AFFIRMATIVE COVENANTS

6.1  

  

        Financial Statements

   35

6.2  

  

        Certificates; Other Information

   35

6.3  

  

        Payment of Obligations

   36

6.4  

  

        Conduct of Business and Maintenance of Existence

   36

6.5  

  

        Compliance with Contractual Obligations and Laws

   36

6.6  

  

        Maintenance of Property; Insurance

   37

6.7  

  

        Inspection of Property; Books and Records; Discussions

   37

6.8  

  

        Notices

   37

6.9  

  

        Additional Collateral, etc

   38

6.10

  

        Further Assurances

   39

SECTION 7. NEGATIVE COVENANTS

7.1  

  

        Financial Condition Covenants

   39

7.2  

  

        Limitation on Liens

   39

7.3  

  

        Limitation on Fundamental Changes

   41

7.4  

  

        Limitation on Distributions

   41

7.5  

  

        Limitation on Transactions with Affiliates

   42

7.6  

  

        Limitation on Negative Pledge Clauses

   42

7.7  

  

        Limitation on Restrictions on Subsidiary Distributions

   42

7.8  

  

        Limitation on Modification of Organizational Agreements

   42

7.9  

  

        Optional Payments and Modifications of Certain Debt Instruments

   42

SECTION 8. REMEDIAL PROVISIONS

8.1  

  

        Events of Default

   43

SECTION 9. THE AGENTS

9.1  

  

        Appointment

   46

9.2  

  

        Delegation of Duties

   46

9.3  

  

        Exculpatory Provisions

   46

9.4  

  

        Reliance by Administrative Agent

   46

9.5  

  

        Notice of Default

   47

9.6  

  

        Non-Reliance on Agents and Other Lenders

   47

9.7  

  

        Indemnification

   47

9.8  

  

        Agent in Its Individual Capacity

   47

9.9  

  

        Successor Administrative Agent

   48

9.10

  

        The Documentation Agent and Syndication Agent

   48

 

ii



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

   48

        10.1  

  

        Amendments and Waivers

   48

10.2  

  

        Notices

   49

10.3  

  

        No Waiver; Cumulative Remedies

   49

10.4  

  

        Survival of Representations and Warranties

   49

10.5  

  

        Payment of Expenses and Taxes

   50

10.6  

  

        Successors and Assigns; Participations and Assignments

   50

10.7  

  

        Adjustments; Set-off

   53

10.8  

  

        Counterparts

   53

10.9  

  

        Severability

   53

10.10

  

        Integration

   53

10.11

  

        GOVERNING LAW

   53

10.12

  

        Submission To Jurisdiction; Waivers

   54

10.13

  

        Acknowledgements

   54

10.14

  

        Releases of Guarantees and Liens

   54

10.15

  

        Confidentiality

   55

10.16

  

        WAIVERS OF JURY TRIAL

   55

10.17

  

        HBO Subordinated Loan Agreement

   55

10.18

  

        Distribution Intercreditor Agreement

   55

10.19

  

        Effective Date

   55

 

 

iii



--------------------------------------------------------------------------------

SCHEDULES

    

    Schedule 1.1

   Commitments of Lenders

    Schedule 3.1

   Existing L/Cs

    Schedule 4.1

   Certain Asset Dispositions; Guarantee Obligations

    Schedule 4.6

   Litigation

    Schedule 4.15

   Subsidiaries

    Schedule 4.17

   UCC Filing Jurisdictions

    Schedule 7.2(f)

   Existing Liens

    Schedule 7.5

   Transactions with Affiliates

EXHIBITS

    

    Exhibit A

   Form of Guarantee and Collateral Agreement

    Exhibit B

   Form of Closing Certificate

    Exhibit C-1

   Form of Legal Opinion of Cravath, Swaine & Moore LLP

    Exhibit C-2

   Form of Legal Opinion of Katherine Kendrick, Esq.

    Exhibit C-3

   Form of Legal Opinion of Seyfarth Shaw

    Exhibit C-4

   Form of Legal Opinion of Richards, Layton & Finger

    Exhibit D

   Form of Assignment and Assumption

    Exhibit E

   Form of Revolving Credit Loan Promissory Note

    Exhibit F

   Form of Exemption Certificate

    Exhibit G

   Terms of Specified Subordinated Indebtedness

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 27, 2004, among DREAMWORKS ANIMATION SKG,
INC., a Delaware corporation (“DW Animation”), the several banks and other
financial institutions from time to time parties to this Agreement (the
“Lenders”), HSBC BANK USA, NATIONAL ASSOCIATION, as syndication agent (in such
capacity, the “Syndication Agent”), SOCIÉTÉ GÉNÉRALE, as documentation agent (in
such capacity, the “Documentation Agent”), and JPMORGAN CHASE BANK, as
administrative agent for the Lenders hereunder.

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Base CD Rate in effect on such day plus 1% and (c) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank in connection with extensions of credit
to debtors); “Base CD Rate” shall mean the sum of (a) the product of (i) the
Three-Month Secondary CD Rate and (ii) a fraction, the numerator of which is one
and the denominator of which is one minus the CD Reserve Percentage and (b) the
CD Assessment Rate; and “Three-Month Secondary CD Rate” shall mean, for any day,
the secondary market rate for three-month certificates of deposit reported as
being in effect on such day (or, if such day shall not be a Business Day, the
next preceding Business Day) by the Board through the public information
telephone line of the Federal Reserve Bank of New York (which rate will, under
the current practices of the Board, be published in Federal Reserve Statistical
Release H.15(519) during the week following such day), or, if such rate shall
not be so reported on such day or such next preceding Business Day, the average
of the secondary market quotations for three-month certificates of deposit of
major money center banks in New York City received at approximately 10:00 A.M.,
New York City time, on such day (or, if such day shall not be a Business Day, on
the next preceding Business Day) by JPMorgan Chase Bank from three New York City
negotiable certificate of deposit dealers of recognized standing selected by it.
Any change in the ABR due to a change in the Prime Rate, the Three-Month
Secondary CD Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Three-Month Secondary CD Rate or the Federal Funds Effective Rate,
respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Administrative Agent”: JPMorgan Chase Bank, as the agent for the Lenders under
this Agreement and the other Loan Documents, and any successor agent appointed
pursuant to Section 9.9. References in this Agreement or any other Loan Document
to the Administrative Agent that are contained in exculpatory or indemnification
provisions (including, without limitation, Sections 9.3, 9.6, 9.7 and 10.5)
shall be deemed to include J.P. Morgan Securities Inc. in its capacity as
arranger of the Commitments.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 20% or more of the voting interests
of such Person or (b) direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Documentation Agent, the Syndication
Agent and the Administrative Agent.

 

“Aggregate First Cycle Residual Value”: as of any date of determination, an
amount equal to the First Cycle Residual Value of all Motion Pictures released
on or prior to such date.

 

“Aggregate Revolving Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding, (b) such Lender’s Commitment
Percentage of the aggregate L/C Obligations then outstanding and (c) such
Lender’s Commitment Percentage of the aggregate principal amount of the
Swingline Loans then outstanding.

 

“Aggregate Second Cycle Residual Value”: as of any date of determination, an
amount equal to the Second Cycle Residual Value of all Motions Pictures released
prior to such date.

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Margin”: (a) 1.75% in the case of Eurodollar Loans and (b) 0.75% in
the case of ABR Loans.

 

“Application”: with respect to each L/C, an application, in such form as the L/C
Issuer may specify from time to time, requesting the L/C Issuer to open such
L/C.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America or any successor.

 

“Borrowing Availability”: as of any date of determination, an amount equal to
(a) 67% of the Aggregate First Cycle Residual Value as of such date, plus (b)
67% of the Aggregate Second Cycle Residual Value as of such date, minus (c)
Total Debt of DW Animation and its Subsidiaries outstanding as of such date,
whether or not included on a consolidated balance sheet of DW Animation
(including the Universal Advance, but excluding Indebtedness outstanding under
this Agreement, the HBO Subordinated Debt and up to $50,000,000 of Specified
Subordinated Indebtedness) as of such date, plus (d) 100% of cash on hand of DW
Animation or any Subsidiary Guarantor on such date to the extent constituting
Collateral in which the Administrative Agent has a perfected first priority
security interest. For the purposes of determining Borrowing Availability at any
date, values and costs will in all cases be determined as of such date on a
present value basis using a discount rate equal to the ABR plus the Applicable
Margin.

 

“Borrowing Availability Certificate”: any certificate delivered pursuant to
Section 6.2(g).

 

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
or 2.4 as a date on which DW Animation requests the relevant Lenders to make
Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Los Angeles, California, are authorized or
required by law to close; provided that,

 

2



--------------------------------------------------------------------------------

when used in connection with a Eurodollar Loan with respect to which the
Eurodollar Rate is determined based upon the Telerate screen (or any successor
service), the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“CD Assessment Rate”: for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day that is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well-capitalized and within supervisory subgroup “B” (or a
comparable successor assessment risk classification) within the meaning of 12
C.F.R. § 327.4 (or any successor provision) to the FDIC (or any successor) for
the FDIC’s (or such successor’s) insuring time deposits at offices of such
institution in the United States.

 

“CD Reserve Percentage”: for any day as applied to any ABR Loan, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board, for determining the maximum reserve requirement for a Depositary
Institution (as defined in Regulation D of the Board as in effect from time to
time) in respect of new non-personal time deposits in Dollars having a maturity
of 30 days or more.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall be satisfied.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment Fee”: as defined in Section 2.6.

 

“Commitment Fee Rate”: (a) on any date on which the Facility Exposure exceeds
50% of the aggregate Commitments, 0.50% per annum and (b) on any other date,
0.75% per annum.

 

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment at such time constitutes of the aggregate Commitments at
such time (or, at any time after the Commitments shall have expired or
terminated, the percentage which the Aggregate Revolving Extensions of Credit of
such Lender at such time constitutes of the Facility Exposure at such time).

 

“Commitment Period”: the period from and including the Closing Date to but not
including the Scheduled Termination Date or such earlier date on which the
aggregate Commitments shall terminate as provided herein.

 

“Commitments”: as to any Lender, the obligation of such Lender to make Revolving
Credit Loans to, to participate in Swingline Loans made to, and to participate
in L/Cs issued on behalf of, DW Animation in an aggregate principal and/or face
amount at any one time outstanding not to exceed (a) in the case of any Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1 under the caption “Commitments”, as such amount may be
changed from time to time in accordance with this Agreement and (b) in the case
of any Lender that becomes a Lender after the date hereof, the amount specified
as such Lender’s “Commitment” in the Assignment and Acceptance pursuant to which
such Lender assumed a portion of the aggregate Commitments, as such amount may
be changed from time to time in accordance with this Agreement. The aggregate
amount of the Commitments as of the Closing Date is $200,000,000.

 

3



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with DW Animation within the meaning of Section 4001 of
ERISA or is part of a group which includes DW Animation and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of determining liability under Section 412 of the Code, which is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated August 2004 and furnished to certain Lenders with respect to DW Animation.

 

“Consolidated Cash Interest Expense”: for any period, total cash interest
expense of DW Animation and its consolidated Subsidiaries with respect to all
outstanding Indebtedness of DW Animation and its consolidated Subsidiaries,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to L/Cs and bankers’ acceptance financing and amounts
paid in cash (net of amounts received in cash) under interest rate protection
agreements.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice or the lapse of time, or both, has been
satisfied.

 

“Distribution Agreement”: the Distribution Agreement, between DreamWorks and DW
Animation, dated on or prior to the Closing Date.

 

“Distribution Intercreditor Agreement”: the Intercreditor Agreement, dated on or
prior to the Closing Date, among DreamWorks, DW Animation and the Administrative
Agent relating to the Liens permitted by Section 7.2(l), in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Free Television Exhibition”: Free Television Exhibition within the
Domestic Territories.

 

“Domestic Territories”: the entire territorial United States and its
possessions, territories and commonwealths, including the U.S. Virgin Islands,
Puerto Rico, Guam, and the former U.S. Trust Territories of the Pacific Islands,
including the Carolina Islands, the Marshall Islands and the Mariana

 

4



--------------------------------------------------------------------------------

Islands, Saipan and American Samoa; the Dominican Republic, the British Virgin
Islands, the Bahamas, Bermuda, Saba Island, St. Eustatius Island, St. Kitts
Island, St. Martin Island, St. Maarten Island, and Canada and its possessions
and territories.

 

“DreamWorks”: DreamWorks L.L.C., a Delaware limited liability company.

 

“DWA LLC”: DreamWorks Animation LLC, a Delaware limited liability company.

 

“Effective Date”: the date on which the conditions precedent set forth in
paragraphs (a), (h) and (i) of Section 5.1 shall be satisfied.

 

“Employee Equity Plan”: the DW Animation 2004 Omnibus Incentive Compensation
Plan dated on or prior to the Closing Date as such plan may be amended from time
to time.

 

“Equity Interest”: any equity, ownership or profit participation interest in a
Person.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each Eurodollar Loan during a specified
Interest Period, the rate of interest determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period, commencing on
the first day of such Interest Period, appearing on Page 3750 of the Telerate
screen as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period. In the event that such rate does not appear on Page
3750 of the Telerate screen (or otherwise on such screen), the “Eurodollar Rate”
shall be determined by reference to such other publicly available service for
displaying eurodollar rates as may be agreed upon by the Administrative Agent
and DW Animation or, in the absence of such agreement, the “Eurodollar Rate”
shall instead be the rate per annum equal to the rate at which JPMorgan Chase
Bank is offered Dollar deposits at or about 11:00 A.M., New York City time, two
Business Days prior to the beginning of such Interest Period, in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations in respect of its Eurodollar Loans are then being conducted for
delivery on the first day of such Interest Period, for a period equal to such
Interest Period, and in an amount comparable to the amount of its Eurodollar
Loan to be outstanding during such Interest Period.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8.1.

 

“Excluded Asset Sale”: with respect to DW Animation and its Subsidiaries, (a)
any sale or other disposition of assets in the ordinary course of business, (b)
any sale or other disposition of rights in films (or participations therein) and
(c) any sale or other disposition of accounts receivable.

 

“Excluded Lease Debt”: (a) Indebtedness of DW Animation or any Subsidiary
Guarantor pursuant to any guarantee of (i) the Indebtedness of any Person (the
“Lessor”) incurred to finance the acquisition, design and construction of the
animation division facility constructed by DW Animation in Glendale, California,
and leased by the Lessor to Animation, and any refinancing thereof if the terms
of

 

5



--------------------------------------------------------------------------------

such refinancing (other than monetary terms so long as such monetary terms are
comparable to those obtainable in similar transactions) are no less favorable to
the Lessor, the lessee and the Lenders in any material respect than those
applicable to the Indebtedness being refinanced and (ii) certain related
obligations of the Lessor and (b) Indebtedness pursuant to any refinancing of
the Indebtedness referred to in clause (a) above so long as recourse for payment
of such refinancing is expressly limited to such animation division facility.

 

“Existing L/C”: each letter of credit identified on Schedule 3.1 hereto that is
outstanding on the Closing Date and each renewal of such letter of credit, each
of which shall be deemed, on and after the Closing Date, to have been issued
hereunder.

 

“Facility Exposure”: at any time, the sum of the Aggregate Revolving Extensions
of Credit of all Lenders at such time.

 

“FDIC”: the Federal Deposit Insurance Corporation or any successor to the
functions and powers thereof.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.

 

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“First Cycle Residual Value”: as of any date of determination with respect to
any Motion Picture released on or prior to such date, an amount equal to (a) DW
Animation’s remaining first cycle ultimates commencing with the second weekend
after release of such Motion Picture (to be defined in a manner consistent with
calculations of residual ultimates made in connection with any financial
statements of DW Animation, whether pursuant to this Agreement or otherwise and
including a ten-year limit) as of such date, less (b) all anticipated cash
expenses (including distribution fees) directly associated with such ultimate as
of such date.

 

“Foreign Free Television Exhibition”: Free Television Exhibition outside of the
Domestic Territories.

 

“Foreign Pay Television Exhibition”: Pay Television Exhibition outside of the
Domestic Territories.

 

“Foreign Subsidiary”: any Subsidiary of DW Animation organized under the laws of
any jurisdiction outside the United States of America.

 

“Free Television Exhibition”: Television Exhibition, other than Pay Television
Exhibition, without any fee being charged to the viewer for the privilege of
unimpaired reception of such exhibition. For purposes of this definition, any
government-imposed fees or taxes applicable to the use of television receivers
generally or a regular periodic access, carriage or equipment fee (but not any
optional premium subscription charge or fee paid with respect to Pay Television
Exhibition) paid by a subscriber to a cable television transmission service or
other transmission service or agency for the privilege of unimpaired reception
shall not be deemed a fee charged to the viewer.

 

6



--------------------------------------------------------------------------------

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including, without limitation, all
amounts of Funded Debt required to be paid or prepaid within one year from the
date of its creation and, in the case of DW Animation, Indebtedness in respect
of the Loans.

 

“GAAP”: generally accepted accounting principles in the United States of
America.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
the National Association of Securities Dealers.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided, however, that the term “Guarantee
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by DW Animation in good faith.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed by DW Animation and each Subsidiary Guarantor, substantially in the
form of Exhibit A.

 

“HBO”: Home Box Office, Inc., a Delaware corporation.

 

“HBO Attornment Agreement”: the Attornment Agreement, dated on or prior to the
Closing Date, between HBO and DW Animation, confirming certain rights and
obligations of DW Animation in respect of the HBO License Agreement.

 

“HBO License Agreement”: the License Agreement, dated as of March 7, 1995,
between DreamWorks and HBO, as amended, supplemented or otherwise modified from
time to time.

 

7



--------------------------------------------------------------------------------

“HBO Subordinated Debt”: Indebtedness of DW Animation pursuant to the HBO
Subordinated Loan Agreement in an aggregate principal amount not to exceed
$50,000,000 (after giving effect to the prepayment referred to in Section
7.9(a)(ii)).

 

“HBO Subordinated Debt Documents”: the collective reference to (a) the HBO
Subordinated Loan Agreement, (b) the other “Subordinated Loan Documents”
referred to therein, (c) the HBO Attornment Agreement and (d) any other document
or instrument entered into by DW Animation in connection therewith, in each case
as amended, supplemented or otherwise modified from time to time.

 

“HBO Subordinated Loan Agreement”: the Subordinated Loan Agreement between DW
Animation and HBO pursuant to which DW Animation assumed the HBO Subordinated
Debt, as amended, supplemented or otherwise modified from time to time.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person in
respect of Financing Leases, (f) all obligations, contingent or otherwise, of
such Person as an account party under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person to purchase, redeem, retire or
otherwise acquire for value any Equity Interest in respect of such Person, (h)
all Guarantee Obligations of such Person in respect of Indebtedness of any other
Person, (i) all obligations of the kind referred to in clauses (a) through (h)
above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation and (j) for purposes of Section 8.1(e) only, all obligations
of such Person in respect of Swap Agreements. For purposes of Section 8.1(e)
only, the “principal amount” of the obligations of any Person in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Person would be required to pay if such
Swap Agreement were terminated at such time. It is understood that the Universal
Advance shall not constitute Indebtedness for the purpose of this Agreement.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Interest Payment Date”: (a) as to any ABR Loan or Swingline Loan (other than
Swingline Loans which do not constitute Unrefunded Swingline Loans), the last
day of each March, June, September and December and the Scheduled Termination
Date, (b) as to any Swingline Loan which does not constitute an Unrefunded
Swingline Loan, the last day such Loan is outstanding, (c) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period and (d) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

 

8



--------------------------------------------------------------------------------

“Interest Period”: with respect to any Eurodollar Loan:

 

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six months thereafter (or, to the extent available from all the Lenders, nine or
twelve months thereafter), as selected by DW Animation in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter (or, to the extent available from all the Lenders, nine or
twelve months thereafter), as selected by DW Animation by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto;

 

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) no Interest Period may be selected with respect to any Eurodollar Loan that
would extend beyond the Scheduled Termination Date; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Joint Venture”: any joint venture, partnership or other minority-owned entity
(other than a Subsidiary) in which DW Animation or any of its Subsidiaries owns
an interest.

 

“L/Cs”: as defined in Section 3.1(a), which shall be deemed to include the
Existing L/Cs.

 

“L/C Commitment”: $50,000,000.

 

“L/C Fee Payment Date”: three Business Days after the last day of each March,
June, September and December and the last day of the Commitment Period.

 

“L/C Issuer”: JPMorgan Chase Bank, in its capacity as issuer of any L/C;
provided that at the option of JPMorgan Chase Bank, any L/C may instead be
issued by JPMorgan Chase Bank Delaware, in which case JPMorgan Chase Bank
Delaware shall be subject to, and entitled to the benefits of, the applicable
provisions of this Agreement, as a “L/C Issuer”, with respect to any such L/C.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding L/Cs and (b) the
aggregate amount of drawings under L/Cs which have not then been reimbursed
pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all Lenders other than the L/C
Issuer

 

9



--------------------------------------------------------------------------------

“Lenders”: as defined in the preamble hereto; provided that, unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Leverage Ratio”: at any date of determination, the ratio of Total Debt at such
date to Total Capitalization at such date.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Distribution
Intercreditor Agreement and the Applications.

 

“Loan Parties”: the collective reference to DW Animation and each Subsidiary
Guarantor.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of DW Animation and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder and thereunder.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Motion Picture”: pictures produced by and distributed of every kind and
character whatsoever, including all present and future technological
developments, whether produced by means of any photographic, electrical,
electronic, mechanical or other processes or devices now known or hereafter
devised, and their accompanying devices and processes whether pictures, images,
visual and aural representations are recorded or otherwise preserved for
projection, reproduction, exhibition, or transmission by any means or media now
known or hereafter devised in such manner as to appear to be in motion or
sequence, including computer generated pictures and graphics other than video
games.

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such asset sale, net
of attorneys’ fees, accountants’ fees, investment banking fees, amounts required
to be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset which is the subject of such asset sale and
other customary fees actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable on a current basis, by DW Animation
or its members, as a result thereof (after taking into account any available tax
credits or deductions available to DW Animation and any tax sharing
arrangements).

 

“Non-Excluded Asset Sale”: any asset sale by DW Animation or its Subsidiaries
that is not an Excluded Asset Sale.

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

10



--------------------------------------------------------------------------------

“Non-U.S. Lender”: any Lender (or Transferee) that is not (a) a citizen or
resident of the United States of America, (b) a corporation or partnership, or
other entity treated as a corporation or partnership for U.S. federal tax
purposes, created or organized in and under the laws of the United States of
America or a political subdivision thereof or (c) an estate or trust that is
subject to U.S. federal income taxation regardless of the source of its income.

 

“Notes”: the collective reference to any promissory note evidencing the Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
DW Animation, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of DW Animation to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements or Specified Cash Management Arrangements,
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the L/Cs, any Specified Swap Agreement, any Specified Cash Management
Arrangement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by DW Animation pursuant hereto) or otherwise.

 

“Organizational Agreements”: the collective reference to the Restated
Certificate of Incorporation and By-Laws of DW Animation.

 

“Participant”: as defined in Section 10.6(c).

 

“Pay Television Exhibition”: Television Exhibition that is available on the
basis of the payment of a premium subscription charge or fee (as distinguished
from an access, carriage or equipment fee) to any Person for the privilege of
unimpaired reception of a transmission for viewing in a private residence or in
a hotel, motel, hospital or other living accommodation or other non-public area,
whether or not (a) such transmission is on a pay-per-view, pay-per-show,
pay-per-channel or pay-per-time period basis, or (b) such premium subscription
charge or fee is charged to the operator of a hotel, motel, hospital or other
living accommodation.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which DW Animation or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Projected Sources”: for any Test Period, with respect to DW Animation and its
Subsidiaries, the sum of (a) cash held by DW Animation and its Subsidiaries on
the relevant Test Date and (b) the aggregate amount, without duplication and to
the extent not already deducted in the definition of “Projected Uses”, of cash
projected by DW Animation in good faith to be received during such Test

 

11



--------------------------------------------------------------------------------

Period by DW Animation or any of its Subsidiaries from the following sources:
(i) Unutilized Commitments to the extent Revolving Credit Loans could be
borrowed thereunder on the relevant Test Date without resulting in a Default or
Event of Default; (ii) other available commitments to make advances to DW
Animation or any of its Subsidiaries during such Test Period and commitments to
make payments of royalties to DW Animation or any of its Subsidiaries during
such Test Period so long as, in each case, such commitments are subject to no
conditions other than (x) performance by DW Animation or the relevant Subsidiary
of the agreements giving rise to such commitments or (y) the passage of time;
(iii) accounts receivables to be paid to DW Animation or any of its Subsidiaries
during such Test Period; (iv) cash collections to be received during such Test
Period (determined by reference to the ultimates used in calculating any
component of Borrowing Availability) in respect of any completed and released
film or television product; (v) cash collections to be received during such Test
Period (determined on a break even basis) in respect of any uncompleted or
completed but unreleased film or television product which is projected to be
completed (if then uncompleted) and released during such Test Period; and (vi)
distributions DW Animation or any of its Subsidiaries is entitled to receive
during such Test Period from any Joint Ventures so long as (x) such entitlement
is subject to no condition other than (1) performance by DW Animation or the
relevant Subsidiary of the agreements giving rise to such entitlement, (2) any
other condition the satisfaction of which is solely within the control of DW
Animation or the relevant Subsidiary or (3) the passage of time and (y) each
condition referred to in clause (x) above is expected by DW Animation in good
faith to be satisfied during such Test Period, in each case determined on a
consolidated basis by reference to the Section 6.2 Projections.

 

“Projected Uses”: for any Test Period, with respect to DW Animation and its
Subsidiaries, the sum, without duplication and to the extent not already
deducted in the definition of “Projected Sources”, of the following amounts as
projected by DW Animation in good faith: (a) cash overhead for such Test Period;
(b) Consolidated Cash Interest Expense for such Test Period; (c) tax expense for
such Test Period; (d) cash expense for such Test Period attributable to
remaining negative costs and prints and advertising expenses for films which
have commenced principal photography or are projected to have commenced
principal photography (and are also projected to be released) during such Test
Period; (e) cash expenses for such Test Period in respect of television product
for which confirmed orders have been received; (f) capital expenditures to be
made during such Test Period; and (g) investments or advances to be made during
such Test Period in or to Joint Ventures, in each case determined on a
consolidated basis by reference to the Section 6.2 Projections.

 

“Refunded Swingline Loans”: as defined in Section 2.5(a).

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of DW Animation to reimburse the L/C
Issuer pursuant to Section 3.5 for amounts drawn under L/Cs.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived.

 

“Required Lenders”: at any date, the holders of more than 50% of (a) the
aggregate Commitments, or (b) if the Commitments have been terminated or for the
purposes of determining whether to accelerate the Loans and L/C Obligations
pursuant to Section 8.1, the Facility Exposure.

 

12



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, (a) the organizational or governing
documents of such Person and (b) any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”: any officer of DW Animation holding the title (or
performing the functions) of chief executive officer, president, chief financial
officer or treasurer.

 

“Revolving Credit Loans”: as defined in Section 2.1(a).

 

“Scheduled Termination Date”: November 1, 2009.

 

“Second Cycle Residual Value”: as of any date of determination with respect to
any Motion Picture released on or prior to such date, an amount equal to (a) DW
Animation’s remaining projected second cycle value as of such date, which have
been reviewed by Ernst & Young LLP pursuant to procedures reasonably
satisfactory to the Administrative Agent, less (b) all anticipated cash expenses
directly associated with such ultimate as of such date. For the purposes of
determining Second Cycle Value, (i) only the values associated with Domestic
Free Television Exhibition, Foreign Pay Television Exhibition and Foreign Free
Television Exhibition shall be included and (ii) second cycle ultimates (other
than those that will derive from binding contracts in effect at the time of
calculation) shall be limited to 50% of the first cycle ultimate.

 

“Section 6.2 Projections”: as defined in Section 6.2.

 

“Secured Obligations”: as of any date of determination, the aggregate amount as
of such date of all Indebtedness and other obligations of DW Animation or any of
its Subsidiaries secured by a consensual Lien on any asset of DW Animation or
any of its Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Separation Transactions”: the transactions contemplated in Article II of the
Separation Agreement, dated on or prior to the Closing Date, among DreamWorks,
DW Animation L.L.C. and DW Animation.

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“S&P”: Standard & Poor’s.

 

“Specified Cash Management Arrangement”: any cash management arrangement entered
into by DW Animation and any Lender or Affiliate thereof.

 

“Specified Subordinated Indebtedness”: Indebtedness of DW Animation which is
evidenced by a promissory note substantially identical to Exhibit E.

 

“Specified Swap Agreement”: any Swap Agreement entered into by DW Animation and
any Lender or Affiliate thereof in respect of interest rates or currency
exchange rates.

 

13



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of DW Animation.

 

“Subsidiary Guarantor”: each Subsidiary of DW Animation party to the Guarantee
and Collateral Agreement. It is understood that DWA Finance I LLC shall not be a
Subsidiary Guarantor.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of DW Animation or any of
its Subsidiaries or Affiliates shall be deemed a “Swap Agreement”.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

 

“Swingline Lender”: as defined in Section 2.3.

 

“Swingline Loans”: as defined in Section 2.3.

 

“Swingline Participation Amount”: as defined in Section 2.5(c).

 

“Television Exhibition”: with respect to any film, exhibition of such film using
any form of motion picture copy for transmission by any means now known or
hereafter devised (including over-the-air, cable, wire, fiber, master antennae,
satellite, microwave, closed circuit, laser, multi-point distribution services
or direct broadcast systems), which transmission is received, directly or
indirectly by retransmission or otherwise, impaired or unimpaired, for viewing
such film on the screen of a television receiver or comparable device now known
or hereafter devised (including high definition television), other than home
video exhibition, any exhibition pursuant to the HBO License Agreement or any
theatrical exhibition.

 

“Test Date”: as defined in Section 7.1(a).

 

“Test Period”: as defined in Section 7.1(a).

 

“Total Capitalization”: at any date of determination, the sum of Total Debt at
such date and book equity of DW Animation at such date, determined without
giving effect to unrealized accounting gains and losses relating to interest
rate hedge agreements. For the purpose of determining the Leverage Ratio
pursuant to Section 7.1(b) at any time, book equity shall be deemed to include
the Second Cycle Residual Value at such date.

 

“Total Debt”: at any date of determination, all Indebtedness of DW Animation and
its Subsidiaries (other than Excluded Lease Debt and the HBO Subordinated Debt)
determined on a consolidated basis in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Trademark License Agreement”: the License Agreement, dated on or prior the
Closing Date, between DWA LLC and DreamWorks pursuant to which DW Animation
shall grant DreamWorks a license to use certain trademarks.

 

“Transferee”: any Assignee or Participant.

 

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

“Universal”: Universal Studios, Inc., a Delaware corporation.

 

“Universal Advance”: the Animation Advance (as defined in the Universal
Interparty Agreement) in an amount not to exceed $75,000,000.

 

“Universal Advance Documents”: the Universal Master Agreement and the Universal
Interparty Agreement, together with all other documents or instruments (or
portions thereof) governing the terms of the Universal Advance, as amended,
supplemented or otherwise modified from time to time.

 

“Universal Interparty Agreement”: the Interparty Agreement, dated on or prior to
the Closing Date, among DreamWorks, DW Animation and Vivendi Universal
Entertainment LLP.

 

“Universal Master Agreement”: the Master Agreement dated as of June 14, 1995, as
amended and restated as of June 20, 2001, as further amended and restated as of
October 31, 2003, among DreamWorks, Universal and Vivendi Universal
Entertainment LLP, as further amended, supplemented or otherwise modified from
time to time.

 

“Unrefunded Swingline Loans”: as defined in Section 2.5(c).

 

“Unutilized Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) the amount of such Lender’s Commitment over (b) such
Lender’s Aggregate Revolving Extensions of Credit.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
other Loan Document or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) Unless otherwise specified herein, all accounting terms used herein (and in
any other Loan Document and any certificate or other document made or delivered
pursuant hereto or thereto) shall be interpreted, all accounting determinations
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with GAAP as in effect from time to time;
provided, however, that if DW Animation notifies the Administrative Agent that
DW Animation wishes to amend any covenant in Section 7 to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies DW Animation that the Required Lenders wish to
amend Section 7 for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to DW Animation and the Required Lenders.

 

15



--------------------------------------------------------------------------------

(c) Unless otherwise stated herein, all calculations of ultimates pursuant to
this Agreement shall be made in a manner consistent with calculations of
ultimates made in connection with any financial statements prepared by DW
Animation whether pursuant to this Agreement or otherwise.

 

(d) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

 

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. LOANS

 

2.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (“Revolving
Credit Loans”) to DW Animation from time to time during the Commitment Period.
DW Animation may use the Commitments by borrowing, prepaying the Revolving
Credit Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.

 

(b) The Revolving Credit Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by DW Animation and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10; provided that no Revolving Credit Loan of
a particular Lender shall be made as a Eurodollar Loan after the day that is one
month prior to the Scheduled Termination Date.

 

2.2 Procedure for Revolving Credit Borrowing. DW Animation may borrow under the
Commitments during the Commitment Period on any Business Day; provided that DW
Animation shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to (a) 3:00 P.M., New York
City time, three Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans or (b) 12:00 noon, New York City time on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) whether such borrowing shall
consist of Eurodollar Loans or ABR Loans, and (iv) in the case of Eurodollar
Loans, the respective amounts thereof and the respective lengths of the initial
Interest Periods therefor. Each borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then Unutilized Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $500,000 in excess thereof. Upon receipt of
any such notice from DW Animation, the Administrative Agent shall promptly
notify each relevant Lender thereof. Each relevant Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of DW Animation at the office of the Administrative Agent
specified in Section 10.2 prior to 1:00 P.M., New York City time, on the
Borrowing Date requested by DW Animation in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to DW Animation
by the Administrative Agent crediting the account of DW Animation on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the relevant Lenders and in like funds as received by
the Administrative Agent; provided that if, on the Borrowing Date of any
Revolving Credit Loans, any Swingline Loans shall be outstanding, the proceeds
of such Revolving Credit Loans shall first be applied to pay in full such
Swingline Loans, with any remaining proceeds to be made available to DW
Animation as provided above.

 

16



--------------------------------------------------------------------------------

2.3 Swingline Commitment. Subject to the terms and conditions hereof, JPMorgan
Chase Bank (in such capacity, the “Swingline Lender”) agrees to make available
to DW Animation a portion of the credit otherwise available under the
Commitments from time to time during the Commitment Period by making Swingline
loans (“Swingline Loans”) to DW Animation in an aggregate principal amount not
to exceed at any one time outstanding the Swingline Commitment (notwithstanding
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Loans hereunder, may exceed such Lender’s
Commitment then in effect). During the Commitment Period, DW Animation may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. All Swingline Loans shall at
all times be ABR Loans.

 

2.4 Procedure for Swingline Borrowing. Whenever DW Animation desires that the
Swingline Lender make Swingline Loans under Section 2.3 it shall give the
Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
3:00 P.M., New York City time, on the proposed Borrowing Date), specifying (a)
the amount to be borrowed and (b) the requested Borrowing Date. Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. Not later than 5:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Administrative Agent for
the account of DW Animation at the office of the Administrative Agent specified
in Section 10.2 an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender. The proceeds of such
Swingline Loan will then be made available to DW Animation on such Borrowing
Date by the Administrative Agent crediting the account of DW Animation on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Swingline Lender and in like funds as received by
the Administrative Agent.

 

2.5 Refunding of Swingline Loans. (a) The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of DW Animation
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
upon notice given by the Swingline Lender no later than 10:00 A.M., New York
City time, on the relevant refunding date, request each Lender to make, and each
such Lender hereby agrees to make, a Revolving Credit Loan (which shall be an
ABR Loan), in an amount equal to such Lender’s Commitment Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to refund such Swingline Loans. Each
Lender shall make the amount of such Revolving Credit Loan available to the
Administrative Agent at its office set forth in Section 10.2 in immediately
available funds, no later than 1:00 P.M., New York City time, on the date of
such notice. The proceeds of such Revolving Credit Loans shall be distributed by
the Administrative Agent to the Swingline Lender and immediately applied by the
Swingline Lender to repay the Refunded Swingline Loans. Effective on the day
such Revolving Credit Loans are made, the portion of the Swingline Loans so paid
shall no longer be outstanding as Swingline Loans.

 

(b) The making of any Swingline Loan hereunder shall be subject to the
satisfaction of the applicable conditions precedent thereto set forth in Section
5.2 (unless otherwise waived in accordance with Section 10.1). The Swingline
Lender shall notify DW Animation of its election not to make Swingline Loans
hereunder as a result of the failure to satisfy such conditions precedent,
unless an Event of Default of the type specified in Section 8.1(f) shall have
occurred and be continuing.

 

(c) If, for any reason, Revolving Credit Loans may not be (as determined by the
Administrative Agent in its sole discretion), or are not, made pursuant to
Section 2.5(a) to repay Swingline Loans as required by said Section, then,
effective on the date such Revolving Credit Loans would otherwise have been
made, each Lender severally, unconditionally and irrevocably agrees that it
shall purchase a participating interest in such Swingline Loans (“Unrefunded
Swingline Loans”) in an amount equal to the amount of Revolving Credit Loans
which would otherwise have been made by such

 

17



--------------------------------------------------------------------------------

Lender pursuant to Section 2.5(a). Each such Lender will immediately transfer to
the Administrative Agent, in immediately available funds, the amount of its
participation (the “Swingline Participation Amount”), and the proceeds of such
participation shall be distributed by the Administrative Agent to the Swingline
Lender in such amount as will reduce the amount of the participating interest
retained by the Swingline Lender in its Swingline Loans to the amount of the
Revolving Credit Loans which were to have been made by it pursuant to Section
2.5(a).

 

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e) Each Lender’s obligation to make the Loans referred to in Section 2.5(a) and
to purchase participating interests pursuant to Section 2.5(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any setoff, counterclaim, recoupment, defense or other
right which such Lender or DW Animation may have against the Swingline Lender,
DW Animation or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of DW Animation; (iv) any breach of this
Agreement or any other Loan Document by DW Animation or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

2.6 Commitment Fee. DW Animation agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (a “Commitment Fee”), computed at a
rate per annum equal to the Commitment Fee Rate on the average daily amount of
the unutilized Commitment of such Lender for the period for which such payment
is made. The Commitment Fee shall be payable quarterly in arrears on the last
day of each March, June, September and December and on the last day of the
Commitment Period, commencing on the first of such dates to occur after the
Effective Date. For the purposes of this Section 2.6, Swingline Loans shall be
deemed not to constitute utilization of the Commitments.

 

2.7 Termination or Reduction of Commitments; Mandatory Prepayments. (a) DW
Animation shall have the right, upon not less than five Business Days’ notice to
the Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of the Commitments shall be permitted if, after giving effect thereto
and to any repayments of the Loans made on the effective date thereof, (i) the
Facility Exposure would exceed the aggregate Commitments then in effect or (ii)
the Aggregate Revolving Extensions of Credit of any Lender would exceed such
Lender’s Commitment. Any such reduction shall be in an amount equal to
$10,000,000 or a whole multiple thereof and shall reduce permanently the
Commitments then in effect.

 

(b) The Commitments shall automatically be permanently reduced on the date of
any Non-Excluded Asset Sale (each, a “Specified Non-Excluded Asset Sale”)
occurring on or after the date on which the aggregate fair market value of all
assets sold or otherwise disposed of in connection with Non-Excluded Asset Sales
since the Closing Date exceeds $50,000,000, such reduction to be in an amount
equal to 100% of the Net Cash Proceeds of such asset sale (or the Specified
Percentage of such Net Cash Proceeds, in the case of the first Specified
Non-Excluded Asset Sale). As used in this Section 2.7(b), the term “Specified
Percentage” means, with respect to the first Specified Non-Excluded Asset Sale,
the

 

18



--------------------------------------------------------------------------------

quotient, expressed as a percentage, of (i) the excess of the aggregate fair
market value of all assets sold or otherwise disposed of in connection with
Non-Excluded Asset Sales (including such Specified Non-Excluded Asset Sale)
since the Closing Date through the date of such Specified Non-Excluded Asset
Sale over $50,000,000 and (ii) the aggregate fair market value of the assets
sold or otherwise disposed of in connection with such Specified Non-Excluded
Asset Sale.

 

(c) If, after giving effect to any reduction in the Commitments pursuant to
Section 2.7(b), (i) the Aggregate Revolving Extensions of Credit of any Lender
exceeds such Lender’s Commitment or (ii) the Facility Exposure exceeds the
aggregate Commitments, DW Animation shall, on the date of such reduction, prepay
the Revolving Credit Loans and/or Swingline Loans to the extent necessary to
eliminate any such excess; provided that if any such prepayment is insufficient
to eliminate any such excess (because L/C Obligations constitute a portion
thereof), DW Animation shall, on the date of such reduction, to the extent of
the balance of such excess, deposit an amount in cash in a cash collateral
account established with the Administrative Agent for the benefit of the
relevant Lenders on terms and conditions reasonably satisfactory to the
Administrative Agent, which deposit shall be released to DW Animation from time
to time in the amount of each subsequent reduction of such L/C Obligations.

 

(d) Within ten Business Days after (i) the date of delivery of any Borrowing
Availability Certificate showing that the Facility Exposure exceeds the
Borrowing Availability then in effect or (ii) any date on which DW Animation
shall otherwise become aware that the Facility Exposure exceeds the Borrowing
Availability then in effect, DW Animation shall prepay the Revolving Credit
Loans or Swingline Loans (or, if no such Loans remain outstanding, cash
collateralize L/Cs on terms satisfactory to the Administrative Agent) in an
amount sufficient to cause the Facility Exposure to be no greater than the
Borrowing Availability then in effect. The application of any prepayment
pursuant to this paragraph (d) shall be made first to ABR Loans and second to
Eurodollar Loans.

 

2.8 Repayment of Loans; Evidence of Debt. (a) DW Animation hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender on the Scheduled Termination Date, the then unpaid principal amount
of each Revolving Credit Loan and Swingline Loan made by such Lender. DW
Animation hereby further agrees to pay interest in immediately available funds
at the office of the Administrative Agent on the unpaid principal amount of the
Loans from time to time outstanding from the Closing Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.12.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of DW Animation to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain the Register pursuant to Section
10.6(b), and a subaccount therein for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Revolving Credit Loan or Swingline Loan,
whether, if applicable, such Loan is an ABR Loan or a Eurodollar Loan, and any
Interest Period applicable to such Loan, (ii) the amount of any principal or
interest due and payable or to become due and payable from DW Animation to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from DW Animation and each Lender’s share
thereof.

 

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of DW
Animation therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any

 

19



--------------------------------------------------------------------------------

error.therein, shall not in any manner affect the obligation of DW Animation to
repay (with applicable interest) the Loans made to DW Animation by such Lender
in accordance with the terms of this Agreement.

 

2.9 Optional Prepayments. DW Animation may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon at least
one Business Day’s irrevocable notice to the Administrative Agent, specifying
the date and amount of prepayment, whether the prepayment is of Eurodollar
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each; provided that notice of any prepayment of Swingline
Loans may be delivered to the Administrative Agent as late as, but not later
than, 12:00 Noon, New York City time, on the date of such prepayment. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (in the
case of any Eurodollar Loans) any amounts payable pursuant to Section 2.18 and
(except in the case of ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Loans (other than Swingline Loans) pursuant to
this Section 2.9 shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof (or, if less, the remaining outstanding principal amount
thereof). Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the remaining outstanding principal amount thereof).

 

2.10 Conversion and Continuation Options. (a) DW Animation may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent at least one Business Day’s prior irrevocable notice of such election;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. DW Animation may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election. Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period or Interest Periods therefor. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof. All or any part of outstanding Eurodollar Loans and ABR Loans
may be converted as provided herein; provided that no ABR Loan made by a
particular Lender may be converted into a Eurodollar Loan after the date that is
one month prior to the Scheduled Termination Date.

 

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by DW Animation giving notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such after the date that is one month prior to the Scheduled
Termination Date or when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if DW Animation shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period.

 

2.11 Minimum Amounts and Maximum Number of Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions, continuations and
prepayments of Eurodollar Loans and all selections of Interest Periods shall be
in such amounts and be made pursuant to such elections so that, after giving
effect thereto, (a) the aggregate principal amount of the Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) there shall be no more than 10 Eurodollar
Tranches outstanding at any time.

 

20



--------------------------------------------------------------------------------

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such Interest Period plus
the Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any Commitment Fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.12 plus 2% or (y) in the case of any overdue interest, Commitment Fee
or other amount, equal to the rate then applicable to ABR Loans plus 2%, in each
case from the date of such non-payment until such amount is paid in full
(whether before or after judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.13 Computation of Interest and Fees. (a) Commitment Fees and interest (other
than interest calculated on the basis of the Prime Rate) shall be calculated on
the basis of a 360-day year for the actual days elapsed. Interest calculated on
the basis of the Prime Rate shall be calculated on the basis of a 365- or 366-
(as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify DW Animation and the Lenders of each
determination of a Eurodollar Rate in respect of any Eurodollar Tranche. Any
change in the interest rate on a Loan resulting from a change in the ABR shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
DW Animation and the Lenders of the effective date and the amount of each such
change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on DW
Animation and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of DW Animation, deliver to DW Animation a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

 

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon DW Animation) that, by reason of circumstances
affecting the eurodollar market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Eurodollar Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to DW
Animation and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans and (y) any Loans that, on the first
day of such Interest Period, were to be converted to or continued as Eurodollar
Loans shall be

 

21



--------------------------------------------------------------------------------

converted to or continued as ABR Loans. Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans shall be made or continued
as such, nor shall DW Animation have the right to convert ABR Loans to
Eurodollar Loans.

 

2.15 Pro Rata Treatment and Payments. (a) Except as contemplated by Section 2.7,
(i) each reduction of the Commitments and each payment in respect of Commitment
Fees shall be made pro rata according to the respective Commitment Percentages
of the Lenders and (ii) each payment (including each prepayment) by DW Animation
on account of principal of and interest on Loans shall be made pro rata
according to the respective outstanding principal amount of such Loans then held
by the Lenders. Notwithstanding anything to the contrary in this Agreement, if
an Event of Default shall have occurred and be continuing, each payment
(including each prepayment) by DW Animation on account of principal of and
interest on Loans shall be made pro rata according to the respective outstanding
principal amount of all such Loans then held by all Lenders. All payments
(including prepayments) to be made by DW Animation hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Administrative Agent’s office specified in Section 10.2, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension) unless the result of such extension would be to extend such
payment into another calendar month, in which event such payment shall be made
on the immediately preceding Business Day.

 

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to DW Animation a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section 2.15(b) shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from DW Animation.

 

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority (other than tax
laws), in each case made subsequent to the date hereof:

 

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurodollar Rate; or

 

22



--------------------------------------------------------------------------------

(ii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender
(other than an increase in taxes), by an amount which such Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in L/Cs or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, DW Animation shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section
2.16(a), it shall promptly notify DW Animation, through the Administrative
Agent, of the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority, in each case made
subsequent to the date hereof, has the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under any L/C to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to DW Animation (with a
copy to the Administrative Agent) of a written request therefor, DW Animation
shall promptly pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.

 

(c) DW Animation agrees to pay to each Lender which requests compensation under
this Section 2.16(c) (by notice to DW Animation), on the last day of each
Interest Period with respect to any Eurodollar Loan made by such Lender, so long
as such Lender shall be required to maintain reserves against “Eurocurrency
liability” under Regulation D of the Board (or, so long as such Lender may be
required by the Board or by any other Governmental Authority to maintain
reserves against any other “category of liabilities” under Regulation D of the
Board (or, so long as such Lender may be required by the Board or by any other
Governmental Authority to maintain reserves against any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurodollar Loans is determined as provided in this Agreement or against any
category of extensions of credit or other assets of such Lender which includes
any Eurodollar Loans), an additional amount (determined by such Lender and
notified to DW Animation) representing such Lender’s calculation or, if an
accurate calculation is impracticable, reasonable estimate (using such
reasonable means of allocation as such Lender shall determine) of the actual
costs, if any, incurred by such Lender during such Interest Period, as a result
of the applicability of the foregoing reserves to such Eurodollar Loans, which
amount in any event shall not exceed the product of the following for each day
of such Interest Period:

 

(i) the principal amount of the Eurodollar Loans made by such Lender to which
such Interest Period relates and outstanding on such day; and

 

(ii) the difference between (x) a fraction, the numerator of which is the
Eurodollar Rate (expressed as a decimal) applicable to such Eurodollar Loan and
the denominator of which is one minus the maximum rate (expressed as a decimal)
at which such reserve requirements are imposed by the Board or other
Governmental Authority on such date, minus (y) such numerator; and

 

23



--------------------------------------------------------------------------------

(iii) a fraction the numerator of which is one and the denominator of which is
360.

 

Any Lender which gives notice under this Section 2.16(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and DW Animation) in the event such Lender is no longer required to maintain
such reserves or the circumstances giving rise to such notice shall otherwise
cease to exist.

 

(d) A certificate as to any additional amounts payable pursuant to this Section
2.16 submitted by any Lender, through the Administrative Agent, to DW Animation
shall specify in reasonable detail the basis for the request for compensation of
such additional amounts and the method of computation thereof and shall be
conclusive in the absence of manifest error. DW Animation shall (except as
otherwise provided in Section 2.16(c)) pay each Lender the amount shown as due
on any such certificate delivered by it within 30 days after receipt thereof.
The obligations of DW Animation pursuant to this Section 2.16 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(e) Promptly after any Lender has determined that it will make a request for
additional amounts pursuant to this Section 2.16, such Lender will notify DW
Animation thereof. Failure on the part of any Lender so to notify DW Animation
or to demand additional amounts with respect to any period shall not constitute
a waiver of such Lender’s right to demand additional amounts with respect to
such period or any other period; provided that DW Animation shall not be under
any obligation to compensate any Lender with respect to increased costs or
reductions with respect to any period prior to the date (the “Cut-Off Date”)
that is six months prior to such request if such Lender was aware on the Cut-Off
Date of the circumstances giving rise to such increased costs or reductions and
of the fact that such circumstances would in fact result in such increased costs
or reduction and provided, further, that the limitation in the preceding proviso
shall not apply to any increased costs or reductions arising out of the
retroactive application of any Requirement of Law.

 

2.17 Taxes. (a) Except as otherwise required by law, all payments made by DW
Animation under this Agreement and the other Loan Documents shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) and
branch profits taxes imposed on the Administrative Agent or any Lender (or
Transferee) as a result of a present or former connection between the
Administrative Agent or such Lender (or Transferee) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender (or Transferee) having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement). If any such non-excluded taxes, levies, imposts, duties,
charges, fees deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
(or Transferee) hereunder, the amounts so payable to the Administrative Agent or
such Lender (or Transferee) shall be increased to the extent necessary to yield
to the Administrative Agent or such Lender (or Transferee) (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that DW
Animation shall not be required to increase any such amounts payable to any
Non-U.S. Lender if such Non-U.S. Lender fails to comply with the requirements of
paragraph (c) of this Section 2.17. Whenever any Non-Excluded Taxes are payable
by DW Animation, as promptly as possible thereafter DW Animation shall send to
the Administrative Agent for its own account or for the account of such Lender
(or Transferee), as the case may be, a certified copy of an original official
receipt received by DW Animation showing payment thereof. If DW Animation fails
to pay any Non-Excluded Taxes when due

 

24



--------------------------------------------------------------------------------

to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, DW Animation
shall indemnify the Administrative Agent and the Lenders (and the Transferees)
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender (or Transferee) as a result of any such
failure. The agreements in this Section 2.17 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(b) If any Lender (or Transferee) or the Administrative Agent, as applicable,
receives a refund of a tax for which a payment has been made by DW Animation
pursuant to this Section 2.17, which refund in the good faith judgment of such
Lender (or Transferee) or the Administrative Agent, as the case may be, is
attributable to such payment made by DW Animation, then the Lender (or
Transferee) or the Administrative Agent, as the case may be, shall reimburse DW
Animation (without interest, other than interest paid by the relevant taxing
authority with respect to such refund) for such amount as the Lender (or
Transferee) or the Administrative Agent, as the case may be, determines to be
the proportion of the refund as will leave it, after such reimbursement, in no
better or worse position than it would have been if the payment had not been
required. Each Lender (or Transferee) and the Administrative Agent, as the case
may be, shall claim any refund that it determines is available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim. Neither any Lender (or Transferee) nor the Administrative
Agent shall be obligated to disclose any information regarding its tax affairs
or computations to DW Animation in connection with this paragraph (b) or any
other provision of this Section 2.17.

 

(c) Each Non-U.S. Lender shall deliver to DW Animation and the Administrative
Agent two copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by DW Animation under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and on or
before the date, if any, such Non-U.S. Lender changes its applicable lending
office by designating a different lending office (a “New Lending Office”). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify DW Animation at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to DW Animation (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section 2.17(c), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this Section 2.17(c) that such Non-U.S. Lender
is not legally able to deliver.

 

(d) Notwithstanding any other provision of this Section 2.17, DW Animation shall
not be required to indemnify any Non-U.S. Lender, or to pay any additional
amounts to any Non-U.S. Lender, in respect of United States federal withholding
tax pursuant to paragraph (a) above to the extent that the obligation to
withhold amounts with respect to United States federal withholding tax existed
on the date such Non-U.S. Lender became a party to this Agreement (or, in the
case of a Transferee that is a Participant, on the date such Participant became
a Transferee hereunder) or, with respect to payments to a New Lending Office,
the date such Non-U.S. Lender designated such New Lending Office with respect to
a Loan.

 

25



--------------------------------------------------------------------------------

(e) Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to this Section 2.17 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by DW Animation if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue and would not, in the
sole determination of such Lender (or Transferee), be otherwise disadvantageous
to such Lender (or Transferee).

 

(f) Each Lender (or Transferee) represents that it is not, and agrees that at
all times during the term of this Agreement will not be, a conduit entity
participating in a conduit financing arrangement (as defined in Section 7701(l)
of the Code and the regulations thereunder) with respect to any Loan.

 

2.18 Indemnity. DW Animation agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by DW Animation in making a borrowing of
Eurodollar Loans or in the conversion into or continuation of Eurodollar Loans
after DW Animation has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by DW Animation in making any
prepayment of Eurodollar Loans after DW Animation has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or the proposed Interest
Period), in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the margin included therein) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. The
obligations contained in this Section 2.18 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.19 Change of Lending Office. Each Lender (or Transferee) agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17
with respect to such Lender (or Transferee), it will, if requested by DW
Animation, use reasonable efforts (subject to overall policy considerations of
such Lender (or Transferee)) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 2.19 shall affect or postpone any of the
obligations of DW Animation or the rights of any Lender (or Transferee) pursuant
to Sections 2.16 and 2.17.

 

2.20 Replacement of Lenders under Certain Circumstances. DW Animation shall be
permitted to replace any Lender which (a) requests reimbursement for amounts
owing pursuant to Section 2.16 or 2.17 or (b) defaults in its obligation to make
Revolving Credit Loans or Swingline Loans hereunder, with a replacement bank or
other financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) DW Animation
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans and other amounts owing to such replaced Lender prior to the date of
replacement, (iv) DW Animation shall be liable to such replaced Lender under
Section 2.18 if any Eurodollar Loan owing to such replaced Lender shall be
prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (vi) the

 

26



--------------------------------------------------------------------------------

replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that DW Animation shall be obligated to
pay the registration and processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, DW Animation shall pay all
additional amounts (if any) required pursuant to Section 2.16 or 2.17, as the
case may be, and (viii) any such replacement shall not be deemed to be a waiver
of any rights which DW Animation, the Administrative Agent or any other Lender
shall have against the replaced Lender or that the replaced Lender shall have
under this Agreement.

 

SECTION 3. L/CS

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the L/C
Issuer, in reliance on the agreements of the other Lenders set forth in Section
3.3(a), agrees to issue L/Cs (“L/Cs”) for the account of DW Animation on any
Business Day during the Commitment Period in such form as may be approved from
time to time by the L/C Issuer; provided that the L/C Issuer shall have no
obligation to issue any L/C if, after giving effect to such issuance, the sum of
the L/C Obligations would exceed the L/C Commitment. It is understood that the
Existing L/Cs shall be deemed to constitute L/Cs hereunder. Each L/C (i) shall
be denominated in Dollars, (ii) shall expire no later than the earlier of (x)
the fifth Business Day prior to the Scheduled Termination Date and (y) the first
anniversary of the date of issuance thereof; provided that any L/C with a
one-year tenor may provide for the renewal thereof for additional one-year
periods, and provided, further, that in no event shall such L/C extend beyond
the date that is the fifth Business Day prior to the Scheduled Termination Date)
and (iii) unless otherwise agreed by the L/C Issuer in its sole discretion,
shall be in a face amount of at least $1,000,000. It is understood that the
letter of credit described on Schedule 3.1 hereto shall be a “L/C” for all
purposes of this Agreement.

 

(b) The L/C Issuer shall not at any time be obligated to issue any L/C hereunder
if such issuance would conflict with, or cause the L/C Issuer or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

 

3.2 Procedure for Issuance of L/Cs. DW Animation may from time to time request
that the L/C Issuer issue an L/C by delivering to the L/C Issuer at its address
for notices specified herein an Application therefor, completed to the
reasonable satisfaction of the L/C Issuer, and such other certificates,
documents and other papers and information as the L/C Issuer may reasonably
request. Upon receipt of any Application, the L/C Issuer will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the L/C requested thereby (but in no event
shall the L/C Issuer be required to issue any L/C earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such L/C to the beneficiary thereof or as otherwise may
be agreed by the L/C Issuer and DW Animation. The L/C Issuer shall furnish a
copy of such L/C to DW Animation and each Lender promptly following the issuance
thereof.

 

3.3 L/C Participations. (a) The L/C Issuer irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the L/C Issuer to issue
L/Cs hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the L/C Issuer, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the L/C Issuer’s obligations and rights under each L/C and the amount of each
draft paid by the L/C Issuer thereunder. Each L/C Participant unconditionally
and irrevocably agrees with the L/C Issuer that, if a draft is paid under any
L/C for which the L/C Issuer is not reimbursed in full by DW Animation in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the L/C Issuer upon demand at the L/C Issuer’s address for notices specified
herein an amount equal to such L/C Participant’s Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed.

 

27



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the L/C Issuer
pursuant to Section 3.3(a) in respect of any unreimbursed portion of any payment
made by the L/C Issuer under any L/C is paid to the L/C Issuer within three
Business Days after the date such payment is due, such L/C Participant shall pay
to the L/C Issuer on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal funds rate, as quoted by the L/C Issuer,
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.3(a) is not in fact made
available to the L/C Issuer by such L/C Participant within three Business Days
after the date such payment is due, the L/C Issuer shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans. A
certificate of the L/C Issuer submitted to any L/C Participant with respect to
any amounts owing under this Section 3.3 shall be conclusive in the absence of
manifest error.

 

(c) Whenever, at any time after the L/C Issuer has made payment under any L/C
and has received from any L/C Participant its prorata share of such payment in
accordance with Section 3.3(a), the L/C Issuer receives any payment related to
such L/C (whether directly from DW Animation or otherwise), or any payment of
interest on account thereof, the L/C Issuer will distribute to such L/C
Participant its prorata share thereof; provided, however, that in the event that
any such payment received by the L/C Issuer shall be required to be returned by
the L/C Issuer, such L/C Participant shall return to the L/C Issuer the portion
thereof previously distributed by the L/C Issuer to it.

 

3.4 Fees, Commissions and Other Charges. (a) DW Animation shall pay to the
Administrative Agent, for the account of the Lenders, a letter of credit
commission with respect to each L/C at a rate per annum equal to 1.75% on the
average daily amount available to be drawn under such L/C during the period for
which payment is made. Such commission shall be payable to the Lenders
(including JPMorgan Chase Bank) to be shared ratably among them in accordance
with their respective Commitment Percentages. In addition, DW Animation shall
pay to the Administrative Agent, for the sole account of the L/C Issuer, a
fronting fee with respect to each L/C at a rate per annum equal to 0.125% on the
average daily amount available to be drawn under such L/C during the period for
which payment is made. Each such letter of credit commission and fronting fee
shall be payable in arrears on each L/C Fee Payment Date.

 

(b) In addition to the foregoing commissions and fees, DW Animation shall pay or
reimburse the L/C Issuer for such reasonable and customary costs and expenses as
are incurred or charged by the L/C Issuer in issuing, effecting payment under,
amending or otherwise administering any L/C.

 

3.5 Reimbursement Obligation of DW Animation. DW Animation agrees to reimburse
the L/C Issuer on each date on which the L/C Issuer notifies DW Animation of the
date and amount of a draft presented under any L/C and paid by the L/C Issuer
for the amount of (a) such draft so paid and (b) any taxes, fees, charges or
other reasonable costs or expenses incurred by the L/C Issuer in connection with
such payment. Each such payment shall be made to the L/C Issuer at its address
for notices specified herein in Dollars and in immediately available funds.
Interest shall be payable on any and all amounts remaining unpaid by DW
Animation under this Section 3.5 from and including the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) to but not
including the date of payment in full at the rate which would be payable on any
outstanding ABR Loans which were then overdue. Each drawing under any L/C shall
constitute a request by DW Animation to the Administrative

 

28



--------------------------------------------------------------------------------

Agent for a borrowing of Revolving Credit Loans which are ABR Loans pursuant to
Section 2.2 in the amount of such drawing. The Borrowing Date with respect to
such borrowing shall be the date of such drawing, and the proceeds of such
Revolving Credit Loans shall be applied by the Administrative Agent to reimburse
the L/C Issuer for the amounts drawn under such L/C.

 

3.6 Obligations Absolute. DW Animation’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which DW Animation may have or
have had against the L/C Issuer or any beneficiary of an L/C. DW Animation also
agrees with the L/C Issuer that, except as contemplated by the next succeeding
sentence, the L/C Issuer shall not be responsible for, and DW Animation’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among DW Animation and any
beneficiary of any L/C or any other party to which such L/C may be transferred
or any claims whatsoever of DW Animation against any beneficiary of such L/C or
any such transferee. The L/C Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any L/C, except to the extent of
any errors or omissions found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Issuer. DW Animation agrees that any action taken or
omitted by the L/C Issuer under or in connection with any L/C or the related
drafts or documents, if done in the absence of gross negligence and willful
misconduct, shall be binding on DW Animation and shall not result in any
liability of the L/C Issuer to DW Animation.

 

3.7 L/C Payments. If any draft shall be presented for payment under any L/C, the
applicable L/C Issuer shall promptly notify DW Animation of the date and amount
thereof. The responsibility of the L/C Issuer to DW Animation in connection with
any draft presented for payment under any L/C shall, in addition to any payment
obligation expressly provided for in such L/C, be limited to determining that
the documents (including each draft) delivered under such L/C in connection with
such presentment are in conformity with such L/C.

 

3.8 Applications; Uniform Customs. To the extent that any provision of any
Application related to any L/C is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply. Each L/C shall be
subject to the Uniform Customs and, to the extent not inconsistent therewith,
the laws of the State of New York.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the L/Cs, DW Animation hereby
represents and warrants to the Administrative Agent and each Lender that:

 

4.1 Financial Statements. The audited consolidated balance sheets of DW
Animation as at December 31, 2001, December 31, 2002 and December 31, 2003, and
the related consolidated statements of income and retained earnings and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young LLP, present fairly the consolidated
financial condition of DW Animation as at each such date, and the consolidated
results of its operations and its consolidated retained

 

29



--------------------------------------------------------------------------------

earnings and cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheets of DW Animation as at March 31, 2004 and
June 30, 2004, and the related unaudited consolidated statements of income and
retained earnings and of cash flows for the portion of the fiscal year ended on
each such date, present fairly the consolidated financial condition of DW
Animation as at such date, and the consolidated results of its operations and
its consolidated retained earnings and cash flows for the portion of the fiscal
year then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). Except as set forth in Schedule 4.1, DW Animation and
its Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the audited financial statements as at
December 31, 2003 referred to in this paragraph. Except as set forth on Schedule
4.1, during the period from December 31, 2003 to and including the date hereof
there has been no sale, transfer or other disposition by DW Animation or any of
its Subsidiaries of any material part of its business or property.

 

4.2 No Material Adverse Change. Since December 31, 2003 there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

4.3 Existence; Compliance with Law. Each of DW Animation and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is qualified to do business in each jurisdiction where
such qualification is required, except to the extent that the failure to qualify
therein could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law, except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform each Loan
Document to which it is a party and, in the case of DW Animation, to borrow
hereunder and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party and, in the case of DW Animation, the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or the other Loan Documents. This Agreement has been, and each other Loan
Document to which it is a party will be, duly executed and delivered on behalf
of each Loan Party party thereto. This Agreement constitutes, and each other
Loan Document to which it is a party when executed and delivered will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
to which any Loan Party is a party, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of DW Animation or of any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation (other than the Liens created by the Security Documents).

 

4.6 No Material Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of DW Animation, threatened by or
against DW Animation or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) which could
reasonably be expected to have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

4.7 No Default. Neither DW Animation nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

4.8 Ownership of Property; Liens. Each of DW Animation and its Subsidiaries has
good title to, or a valid leasehold interest in, all its material real property,
and good title to, or a valid leasehold interest in, all its other material
property, and none of such property is subject to any Lien except as permitted
by Section 7.2.

 

4.9 Intellectual Property. DW Animation and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes (the “Intellectual Property”) necessary for the conduct of its
business as currently conducted except for those the failure to own or license
which could not reasonably be expected to have a Material Adverse Effect. No
material claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does DW Animation know of
any valid basis for any such claim. The use of such Intellectual Property by DW
Animation and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

4.10 Taxes. Each of DW Animation and its Subsidiaries has filed or caused to be
filed all material tax returns which, to the knowledge of DW Animation, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property by any
Governmental Authority (other than any the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of DW Animation or its Subsidiaries, as the case may be); no tax Lien has
been filed, and, to the knowledge of DW Animation, no claim is being asserted,
with respect to any such tax, fee or other charge.

 

4.11 Accuracy of Information. Neither the Confidential Information Memorandum
(taken as a whole and as supplemented by DW Animation prior to the date hereof)
nor this Agreement, any other Loan Document or any other document, certificate
or statement furnished to the Administrative Agent or the Lenders or any of
them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents
(excluding the projections, financial models and business plans referred to in
the next succeeding sentence), contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the Closing Date) any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not materially
misleading. The projections, financial models and business plans that have been
or are hereafter prepared by DW Animation or any of its representatives and made
available to the Administrative Agent or the Lenders have been or will be
prepared in good faith based upon assumptions believed by the management of DW
Animation to be reasonable, it being recognized that such projections, financial
models and business plans, as they relate to future events, are not to be viewed
as fact and that actual results during the period or periods covered thereby may
differ materially from the projected results set forth therein. There is no fact
known to any Credit Party on the Closing Date that could reasonably be expected
to have a Material Adverse Effect that has not been expressly disclosed herein,
in the other Loan Documents, in the Confidential Information Memorandum or in
such other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

31



--------------------------------------------------------------------------------

4.12 Federal Regulations. No part of the proceeds of any Loans will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board as now and from time to time
hereafter in effect. If requested by any Lender or the Administrative Agent, DW
Animation will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in said Regulation U.

 

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except in each case to the extent that the liability which could
reasonably be expected to result could not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred
except where, in connection with any such termination, the liability that could
reasonably be expected to result could not reasonably be expected to have a
Material Adverse Effect, and no Lien that remains undischarged in favor of the
PBGC or a Plan has arisen, during such five-year period. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits, except in each
case to the extent that the same could not reasonably be expected to have a
Material Adverse Effect. Neither DW Animation nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan, and
neither DW Animation nor any Commonly Controlled Entity would become subject to
any liability under ERISA if DW Animation or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made, except in each case to the extent that the same could not
reasonably be expected to have a Material Adverse Effect. No such Multiemployer
Plan is in Reorganization or Insolvent except where, in any such case, the
liability that could reasonably be expected to result could not reasonably be
expected to have a Material Adverse Effect.

 

4.14 Investment Company Act; Other Regulations. DW Animation is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. DW
Animation is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness.

 

4.15 Subsidiaries. Set forth on Schedule 4.15 are the Subsidiaries of DW
Animation as of the date hereof.

 

4.16 Purpose of Loans. The proceeds of the Loans shall be used by DW Animation
for general purposes including, without limitation, to finance the development,
production and distribution costs of entertainment software and to finance
acquisitions and investments.

 

4.17 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.17(a) in
appropriate form are filed in the offices specified on Schedule 4.17(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and

 

32



--------------------------------------------------------------------------------

interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.2).

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent on or prior to
November 15, 2004:

 

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of DW Animation and each of the Persons listed on Schedule
1.1A, (ii) the Guarantee and Collateral Agreement, executed and delivered by DW
Animation and by a duly authorized officer of each Subsidiary Guarantor (other
than any Excluded Foreign Subsidiary), and (iii) an Acknowledgement and Consent
in the form attached to the Guarantee and Collateral Agreement, executed and
delivered by each Subsidiary which is an Issuer (as defined in the Guarantee and
Collateral Agreement) but not a Loan Party.

 

(b) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit B, with appropriate insertions and attachments, in each case
reasonably satisfactory in form and substance to the Administrative Agent and,
in any event, in the case of DW Animation, certifying that no Default or Event
of Default is then in existence, executed by a Responsible Officer and the
Secretary or any Assistant Secretary of such Loan Party.

 

(c) DW Animation IPO. (i) The initial public offering of the common stock of DW
Animation shall have been consummated and (ii) the amount of cash retained by DW
Animation from such proceeds shall equal at least $150,000,000.

 

(d) Employment Agreement. Jeffrey Katzenberg shall have entered into an
employment agreement reasonably satisfactory to the Administrative Agent.

 

(e) DreamWorks Securitization Documents. The documents relating to DreamWorks’
existing securitization shall have been amended in a manner reasonably
satisfactory to the Administrative Agent to permit the exclusion of the animated
film library from DreamWorks’ existing securitization.

 

(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, or substitute opinions, dated the Closing Date,
reasonably satisfactory to the Administrative Agent:

 

(i) the executed legal opinion of Cravath, Swaine & Moore LLP, special counsel
to DW Animation, substantially in the form of Exhibit C-1;

 

(ii) the executed legal opinion of Katherine Kendrick, General Counsel of DW
Animation, substantially in the form of Exhibit C-2;

 

(iii) the executed legal opinion of Seyfarth Shaw, special counsel to DW
Animation, substantially in the form of Exhibit C-3; and

 

33



--------------------------------------------------------------------------------

(iv) the executed legal opinion of Richards, Layton & Finger, special counsel to
DW Animation, substantially in the form of Exhibit C-4.

 

(g) Fees. The Administrative Agent shall have received, for the benefit of the
Lenders, all fees and expenses required to be paid to the Lenders on or prior to
the Closing Date.

 

(h) Financial Statements. The Lenders shall have received the financial
statements referred to in Section 4.1.

 

(i) Projections. The Administrative Agent shall have received satisfactory
projections through the 2009 fiscal year.

 

(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates, if any, representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.2), shall be in proper form for filing,
registration or recordation on the Closing Date.

 

(l) HBO Subordinated Debt. DW Animation shall have executed a written notice to
HBO designating this Agreement as the “Senior Credit Agreement” for the purposes
of the HBO Subordinated Loan Agreement.

 

(m) Distribution Intercreditor Agreement. The Administrative Agent shall have
received and be satisfied with the Distribution Intercreditor Agreement,
executed and delivered by DW Animation, DreamWorks and the Administrative Agent.

 

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit (other than the conversion or continuation of ABR Loans
or Eurodollar Loans) requested to be made by it on any date (including, without
limitation, its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

34



--------------------------------------------------------------------------------

(c) Credit Limits. After giving effect to such extension of credit, (i) the
Aggregate Revolving Extensions of Credit of each Lender shall not exceed such
Lender’s Commitment then in effect and (ii) the Facility Exposure shall not
exceed the aggregate Commitments then in effect.

 

(d) Borrowing Availability. Either (i) DW Animation shall have delivered, within
10 calendar days prior to such extension of credit, an updated calculation of
the Borrowing Availability demonstrating that, after giving effect to such
extension of credit, the Facility Exposure would not exceed the Borrowing
Availability or (ii) to DW Animation’s knowledge, after giving effect to such
extension of credit, the Facility Exposure would not exceed the Facility
Exposure if the most recent calculation of the Borrowing Availability were to be
updated as of the date of such extension of credit.

 

Each borrowing by and issuance of an L/C on behalf of DW Animation hereunder
shall constitute a representation and warranty by DW Animation as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

DW Animation hereby agrees that, so long as the Commitments remain in effect,
any L/C remains outstanding, or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, DW Animation
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

 

6.1 Financial Statements. Furnish to each Lender (through the Administrative
Agent):

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of DW Animation, a copy of the consolidated balance sheet of DW
Animation and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without qualification, by independent
certified public accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of DW Animation
(commencing with the fiscal quarter ending September 30, 2004), the unaudited
consolidated balance sheet of DW Animation and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows of DW Animation and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as may be
approved by such Responsible Officer or accountants, as the case may be, and
disclosed therein).

 

6.2 Certificates; Other Information. Furnish to each Lender (through the
Administrative Agent):

 

(a) within 15 days after the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

35



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Section 6.1(a) and within 15 days after the delivery of the financial statements
referred to in Section 6.1(b), a certificate of a Responsible Officer (i)
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate, (ii) including
calculations in reasonable detail with respect to compliance with Sections 7.1
and 7.4 and (iii) certifying that the financial statements delivered for such
period are fairly stated in all material respects (subject to normal year-end
audit adjustments);

 

(c) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and within 15 days after the delivery of the financial
statements referred to in Section 6.1(b), projections in form and scope
reasonably acceptable to the Administrative Agent (the “Section 6.2
Projections”), for the Test Period commencing immediately after the fiscal
period covered by such financial statements, including an operating budget and
cash flow budget of DW Animation and its Subsidiaries for such period and
sufficient information in reasonable detail to support the calculation of
Projected Sources and Projected Uses for such Test Period, such projections to
be accompanied by a certificate of a Responsible Officer to the effect that such
projections have been prepared on the basis of sound financial planning practice
and that such Responsible Officer has no reason to believe they are incorrect or
misleading in any material respect;

 

(d) no later than five Business Days prior to the effective date thereof, a copy
of any amendment, supplement, waiver or other modification to any Organizational
Agreement;

 

(e) promptly after the same become publicly available, copies of all periodic
reports, proxy statements and other materials filed by DW Animation or any of
its Subsidiaries with the Securities and Exchange Commission (or any successor
thereto) or any national securities exchange, or distributed by DW Animation or
any of its Subsidiaries to its security holders generally, as the case may be;

 

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request; and

 

(g) no later than the 20th calendar day after the last Business Day of each
calendar month, a certificate of a Responsible Officer setting forth an updated
calculation of the Borrowing Availability as of such last Business Day of such
calendar month; provided that DW Animation (i) shall be entitled to deliver at
any time an updating certificate calculating the Borrowing Availability at such
time and (ii) shall not be required to deliver such certificate if the Facility
Exposure is zero on the date such certificate would otherwise be required to be
delivered hereunder.

 

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where (a) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of DW Animation or its Subsidiaries, as the case may be or (b) the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

6.4 Conduct of Business and Maintenance of Existence. Continue to engage in the
entertainment business and preserve, renew and keep in full force and effect its
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of such business.

 

6.5 Compliance with Contractual Obligations and Laws. Comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

6.6 Maintenance of Property; Insurance. (a) Keep all material property useful
and necessary in its business in good working order and condition and (b)
maintain with financially sound and reputable insurance companies insurance in
such form and upon such terms and in such amounts and against such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business, in each case (i) providing that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 10 days after receipt by the Administrative Agent of
written notice thereof and (ii) naming the Administrative Agent as insured party
or loss payee.

 

6.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which complete and correct entries in conformity
with GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
appropriate representatives of the Administrative Agent or any Lender to (i)
visit and inspect any of its properties and examine and make abstracts from any
of its financial records as often as may be reasonably requested, in each case
during normal business hours and upon reasonable prior notice specifying the
purpose of such visit and inspection, and (ii) discuss the business, operations,
properties and financial and other condition of DW Animation and its
Subsidiaries with officers and employees of DW Animation and its Subsidiaries
and with DW Animation’s independent certified public accountants (any such
discussion with such accountants to be in the presence of a Responsible Officer
of DW Animation unless an Event of Default has occurred and is continuing). In
light of the nature of the businesses in which DW Animation and its Subsidiaries
will engage, it is understood and agreed that, unless an Event of Default has
occurred and is continuing, DW Animation may limit the access of representatives
of the Administrative Agent and any Lender to any property of DW Animation and
its Subsidiaries if DW Animation determines in good faith, after consultation
with the Administrative Agent, that such access to such property would
significantly disrupt the normal conduct of the business conducted on such
property.

 

6.8 Notices. Promptly give written notice to each Lender (through the
Administrative Agent) of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of DW
Animation or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between DW Animation or any of its
Subsidiaries and any other Person, which in the case of clause (i) or (ii)
above, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect (including, in any
event, notice of any such litigation or proceeding in which the amount involved
is $15,000,000 or more and not covered by insurance);

 

(c) the following events, as soon as possible and in any event within 30 days
after DW Animation knows thereof: (i) the occurrence or expected occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or DW Animation or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan, to the extent that, in the case of
clause (i) or (ii) above, the amount involved is $15,000,000 or more; and

 

(d) any development or event which could reasonably be expected to have a
Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, DW Animation proposes to take with
respect thereto.

 

6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by DW Animation or any Loan Party (other than (x) any property
that would have been excluded from the definition of Collateral as set forth in
Section III of the Guarantee and Collateral Agreement if such property had been
owned by DW Animation or any Grantor prior to the Closing Date, (y) any property
described in paragraph (b), (c) or (d) below and (z) any property subject to a
Lien expressly permitted by Section 7.2(g)) as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems reasonably necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.2(g)), promptly (i) execute and deliver a
first priority mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if reasonably requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary) created
or acquired after the Closing Date by DW Animation or its Subsidiaries (which
for purposes of this paragraph (c) shall include any existing Subsidiary that
ceases to be a Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by DW Animation or its Subsidiaries, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent and (C) to
deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

38



--------------------------------------------------------------------------------

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Foreign Subsidiary
that is owned by any such Loan Party (provided that in no event shall more than
66% of the total issued and outstanding voting Capital Stock of any such new
Foreign Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing the Capital Stock, if any,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

6.10 Further Assurances. DW Animation, at its expense, will take such action
with respect to the recording, filing, re-recording and refiling of any
financing statements or other instruments as are necessary to maintain, so long
as this Agreement is in effect, the perfection of the security interests under
this Agreement or the Loan Documents, or will furnish timely notice to the
Administrative Agent of the necessity of such action, together with such
instruments, in execution form, and such other information as may be required to
enable the Administrative Agent to take such action. DW Animation will notify
the Administrative Agent in the event that any Loan Party intends to change its
name on the public record of the state of its organization or its “location” (as
such term is used in Article 9 of any applicable Uniform Commercial Code) at
least 30 days before such change is made.

 

SECTION 7. NEGATIVE COVENANTS

 

DW Animation hereby agrees that, so long as the Commitments remain in effect,
any L/C remains outstanding, or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, DW Animation
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

7.1 Financial Condition Covenants

 

(a) As of the last day of any fiscal quarter (each such day, a “Test Date”)
ending on or after September 30, 2004, permit the ratio of Projected Sources to
Projected Uses for the twelve-month period (each such period, a “Test Period”)
commencing on the date immediately succeeding such Test Date to be less than
1.20 to 1.0.

 

(b) Permit the Leverage Ratio to exceed at any time 0.35 to 1.0.

 

7.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

 

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of DW Animation or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

39



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of DW Animation or such Subsidiary;

 

(f) Liens in existence on the date hereof listed on Schedule 7.2(f);

 

(g) Liens securing Indebtedness of DW Animation and its Subsidiaries incurred to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

 

(h) Liens arising out of any financing or other transaction in which a Person
purchases, factors or otherwise finances accounts receivable (or interests
therein) of DW Animation or any of its Subsidiaries;

 

(i) rights of licensees under access agreements pursuant to which such licensees
have access to duplicating material for the purpose of making prints of films
licensed to them, and rights of distributors, exhibitors, licensees and other
Persons in films created in connection with the distribution and exploitation of
such films in the ordinary course of business and not securing any Indebtedness;

 

(j) Liens securing Indebtedness incurred in connection with acquiring rights to
films in the ordinary course of business; provided that (i) the Indebtedness
secured by such Liens does not constitute a general obligation of DW Animation
or any of its Subsidiaries and that under the terms of such Indebtedness the
lender thereof has recourse only to such films and the rights pertaining thereto
and, in each case, to the proceeds thereof, (ii) such Liens shall be created
substantially simultaneously with the acquisition or production of such films
and (iii) such Liens do not at any time encumber any property other than the
films being produced or acquired;

 

(k) Liens securing Indebtedness arising from advances to DW Animation or any of
its Subsidiaries made by licensees of product in order to finance the production
thereof; provided that the aggregate principal amount of such Indebtedness shall
not exceed (as to DW Animation and all of its Subsidiaries) $50,000,000 at any
time outstanding;

 

(l) Liens securing the performance of (i) DW Animation’s obligations to
DreamWorks under the Distribution Agreement; provided that such Liens (x) cover
only the “DWA Collateral” under and as defined in the Distribution Agreement as
in effect on the Closing Date, (y) are junior to the Liens created pursuant to
the Security Documents and (z) are subject to the Distribution Intercreditor

 

40



--------------------------------------------------------------------------------

Agreement and (ii) DWA LLC’s obligations to DreamWorks under the Trademark
License Agreement; provided that such Liens (x) cover only the “Licensed Marks”
(and registrations thereof) under and as defined in the Trademark License
Agreement as in effect on the Closing Date, (y) are junior to the Liens created
pursuant to the Security Documents and (z) are subject to intercreditor
arrangements acceptable to the Administrative Agent;

 

(m) Liens securing the HBO Subordinated Debt and obligations of DW Animation
under the Attornment Agreement; provided that such Liens cover only the rights
of DW Animation to receive payments of license fees from HBO in respect of
license arrangements, distribution rights of HBO relating to films subject to
such license arrangements and related collateral comparable in scope to those
contained in the HBO License Agreement as in effect on the Closing Date;

 

(n) Liens created pursuant to the Security Documents; and

 

(o) Liens (not otherwise permitted hereunder) that secure Indebtedness not
exceeding (as to DW Animation and all of its Subsidiaries) $25,000,000 in
aggregate principal amount at any time outstanding.

 

7.3 Limitation on Fundamental Changes. In the case of DW Animation or any
Subsidiary Guarantor, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of the property, business or assets of DW Animation and
its Subsidiaries, taken as a whole, except:

 

(a) any Subsidiary Guarantor may be merged or consolidated with or into DW
Animation (provided that DW Animation shall be the continuing or surviving
entity) or with or into any other Subsidiary Guarantor; and

 

(b) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to DW
Animation or any other Subsidiary Guarantor.

 

7.4 Limitation on Distributions. Declare or make any distribution or other
payment in respect of any Equity Interest in DW Animation (or any warrant,
option or similar right in respect thereof) or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Equity Interest
in DW Animation (or any warrant, option or similar right in respect thereof),
whether now or hereafter outstanding, either directly or indirectly, whether in
cash or property or in obligations of DW Animation or any Subsidiary, provided
that, so long as no Event of Default shall have occurred and be continuing, DW
Animation shall be permitted (a) to repurchase Equity Interests in DW Animation
issued under the Employee Equity Plan, by means of cash payments (any such
repurchase, an “Employee Equity Repurchase”), so long as the aggregate cash
amount so expended in making such repurchases shall not exceed (i) $10,000,000
in any fiscal year plus (ii) any portion of the $10,000,000 available under
clause (i) above in any previous fiscal year which has not been expended plus
(iii) the aggregate cash proceeds received in connection with any sale of Equity
Interests in DW Animation to any employee (other than Jeffrey Katzenberg) of DW
Animation or any of its Subsidiaries after the Closing Date and on or prior to
the date of such repurchase and (b) remit withholding and employment taxes to
Federal, local and state taxing authorities, in an aggregate amount not to
exceed $7,500,000, in connection with the delivery of shares of DW Animation
Class A common stock to current or former employees of DreamWorks in connection
with the Separation Transactions and the initial public offering of common stock
of DW Animation.

 

41



--------------------------------------------------------------------------------

7.5 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any of its Affiliate other than any such
transaction (a) between a Subsidiary Guarantor and DW Animation or any other
Subsidiary Guarantor which is otherwise permitted by this Agreement or (b)
entered into by DW Animation or any of its Subsidiaries which is (i) otherwise
permitted under this Agreement and (ii) upon terms no less favorable to DW
Animation or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate; provided
that the provisions of this Section 7.5 shall not apply to (y) transactions
expressly permitted by the Distribution Agreement or the Services Agreement,
dated on or prior to the Closing Date, between DreamWorks and DW Animation and
(z) the agreements listed on Schedule 7.5 entered into in connection with the
Separation Transactions.

 

7.6 Limitation on Negative Pledge Clauses. Enter into or suffer to exist any
agreement, other than in connection with Indebtedness secured by any Lien
permitted by Section 7.2 (in which case, any restriction shall only be effective
against the assets subject to such Lien), which restricts the ability of DW
Animation or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, to exclusively secure with such property, assets or revenues
the obligations of DW Animation hereunder or Guarantee Obligations in respect
thereof.

 

7.7 Limitation on Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of DW Animation to (a) pay dividends or make any other
distributions in respect of any Equity Interest in such Subsidiary held by, or
pay any Indebtedness owed to, DW Animation or any Subsidiary of DW Animation,
(b) make loans or advances to DW Animation or any Subsidiary of DW Animation or
(c) transfer any of its assets to DW Animation or any other Subsidiary of DW
Animation, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents or any other
agreements in effect on the Closing Date, (ii) any restrictions, with respect to
a Subsidiary that is not a Subsidiary on the Effective Date, under any agreement
in existence at the time such Subsidiary becomes a Subsidiary, (iii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into for the sale or disposition of all or substantially all of
the capital stock or assets of such Subsidiary, or (iv) any restrictions
existing under any agreement that amends, refinances or replaces any agreement
containing the restrictions referred to in clause (i), (ii) or (iii) above;
provided that the terms and conditions of any such agreement are no less
favorable to the Lenders than those under the agreement so amended, refinanced
or replaced.

 

7.8 Limitation on Modification of Organizational Agreements. Amend, supplement,
waive, terminate or otherwise modify, or consent or agree to any amendment,
supplement, waiver, termination or other modification of or to, any of the terms
of any Organizational Agreement in any manner which is adverse to the interests
of the Lenders.

 

7.9 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any payment, prepayment, repurchase or redemption or otherwise
defease or segregate funds (in each case whether in the form of cash, property
or securities) with respect to principal, interest or other amounts in respect
of the HBO Subordinated Debt, other than (i) scheduled payments of principal and
payments of interest required by the terms of the HBO Subordinated Loan
Agreement, in each case made at any time when no Remedies Bar Period (as defined
in the HBO Subordinated Loan Agreement) and no Default or Event of Default under
Section 8.1(a) hereof is in existence, (ii) the prepayment of up to $30,000,000
of HBO Subordinated Debt on the Closing Date, together with accrued and unpaid
interest thereon to the date of prepayment and (iii) the repayment of up to
$50,000,000 of HBO Subordinated Debt at maturity on November 1, 2007, together
with accrued and unpaid interest to such date, so long as no Default or Event of
Default shall be in existence or result therefrom.

 

42



--------------------------------------------------------------------------------

(b) Amend, supplement, waive or otherwise modify, or consent or agree to any
amendment, supplement, waiver or other modification to, any of the HBO
Subordinated Debt Documents or the Universal Advance Documents in any manner
which is materially adverse to the interests of the Lenders. A draft of any
proposed amendment, supplement, waiver or other modification to any of the HBO
Subordinated Debt Documents or Universal Advance Documents shall be furnished to
the Administrative Agent no later than five Business Days prior to the proposed
effective date thereof.

 

(c) Make or offer to make any payment, prepayment, repurchase or redemption in
respect of, or otherwise optionally or voluntarily defease or segregate funds
with respect to, the principal or interest in respect of any Specified
Subordinated Indebtedness unless, on the date of such payment, after giving pro
forma effect thereto and any financing thereof, (i) no Default or Event of
Default shall be in existence (including pursuant to Section 7.1) and (ii) DW
Animation would be able to borrow at least $50,000,000 of Loans in compliance
with Section 5.2.

 

Amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Specified
Subordinated Indebtedness (other than any such amendment, modification, waiver
or other change that would extend the maturity or reduce the amount of any
payment of principal thereof or reduce the rate or extend any date for payment
of interest thereon).

 

SECTION 8. REMEDIAL PROVISIONS

 

8.1 Events of Default. If any of the following events shall occur and be
continuing:

 

(a) DW Animation shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof; or DW
Animation shall fail to pay any interest on any Loan, or any other amount
payable hereunder, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

(b) Any representation or warranty made or deemed made by DW Animation or any
other Loan Party herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

 

(c) DW Animation shall default in the observance or performance of any agreement
contained in Section 7; or

 

(d) DW Animation or any other Loan Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days after notice
to DW Animation from the Administrative Agent or the Required Lenders; or

 

(e) DW Animation or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans) on the due date with respect
thereto; or (ii) default in making any payment of any interest on

 

43



--------------------------------------------------------------------------------

any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not constitute an Event of
Default under this Agreement unless, at the time of such default, event or
condition, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; provided further that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
with respect to Excluded Lease Debt shall not constitute an Event of Default
under this Agreement unless, at the time of such default, event or condition,
the amount of the Excluded Lease Debt exceeds (i) the aggregate Commitments then
in effect and available minus (ii) the Facility Exposure then outstanding; or

 

(f) (i) DW Animation or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or DW
Animation or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against DW Animation
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against DW Animation or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) DW Animation or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) DW Animation or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of DW Animation or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) DW
Animation or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

 

44



--------------------------------------------------------------------------------

(h) One or more judgments or decrees shall be entered against DW Animation or
any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance) of $15,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 days from the entry thereof; or

 

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate thereof shall so assert, or
any material Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j) An amount of the Universal Advance in excess of $15,000,000 shall remain
outstanding for more than five Business Days after the Universal Advance has
become due and payable pursuant to the Universal Advance Documents; or

 

(k) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section 8.1 with respect to DW
Animation, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding L/Cs shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to DW Animation declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to DW
Animation, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding L/Cs shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.

 

With respect to all L/Cs with respect to which presentment for a drawing shall
not have occurred at the time of an acceleration pursuant to the preceding
paragraph, DW Animation shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such L/Cs. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such L/Cs, and the unused portion thereof after all such L/Cs shall have
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of DW Animation hereunder and under the other Loan Documents. After
all such L/Cs shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of DW Animation
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to DW
Animation.

 

45



--------------------------------------------------------------------------------

Except as expressly provided above in this Section 8.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

SECTION 9. THE AGENTS

 

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct) or (b)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by DW Animation or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of DW Animation to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of DW Animation.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to DW Animation), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the obligations owing by DW Animation
hereunder.

 

46



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
DW Animation referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by any Agent hereafter taken, including any review of the
affairs of DW Animation, shall be deemed to constitute any representation or
warranty by such Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon the Agents or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of DW Animation and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of DW Animation. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of DW Animation which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by DW Animation and without limiting the
obligation of DW Animation to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their Commitment Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the amounts owing hereunder) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the such Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

9.8 Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
DW Animation as though the Agent

 

47



--------------------------------------------------------------------------------

were not an Agent. With respect to the Loans made by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be approved by DW
Animation (such approval not to be unreasonably withheld), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

9.10 The Documentation Agent and Syndication Agent. None of the Documentation
Agent or the Syndication Agent in its capacity as such shall have any rights,
duties or responsibilities hereunder, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against any of the Documentation Agent or the Syndication Agent in its capacity
as such.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof, may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with DW Animation and, in the case
of the Subsidiary Guaranty, the Subsidiary Guarantors, written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) eliminate or reduce the voting rights of any Lender under this Section
10.1, reduce the amount or extend the scheduled date of maturity of any Loan,
reduce the amount of any Reimbursement Obligation, or reduce the stated rate of
any interest, fee or commission payable to any Lender hereunder or extend the
scheduled date of any payment thereof or increase the amount or extend the
scheduled expiration date of any Lender’s Commitment, in each case without the
consent of each Lender directly affected thereby; or (ii) reduce the percentage
specified in the definition of the term “Required Lenders”, consent to the
assignment or transfer by DW Animation of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral, or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all the Lenders; or (iii) amend,
modify or waive any provision of Section 9 without the written consent of the
then Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon DW Animation, the other Loan Parties, the Lenders, the Administrative Agent
and all future holders

 

48



--------------------------------------------------------------------------------

of the obligations owing hereunder. In the case of any waiver (unless otherwise
specified in such waiver), DW Animation, the other Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of DW Animation and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the other parties hereto,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

DW Animation:

  

DreamWorks Animation SKG, Inc.

    

1000 Flower Street

    

Glendale, California 91201

    

Attention: Kristine M. Leslie

    

Telecopy: 818-695-6234

The Administrative

    

Agent:

  

JPMorgan Chase Bank Loan and

    

Agency Services Group

    

1111 Fannin

    

Houston, Texas 77002

    

Attention: Maryann Bui

    

Telecopy: 713-750-2878

with a copy to:

  

JPMorgan Chase Bank

    

1999 Avenue of the Stars, 27th Floor

    

Los Angeles, California 90067

    

Attention: Clark Hallren

    

Telecopy: 310-860-7260

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.4, 2.7, 2.9, 2.10 or 3.2 shall not be
effective until received.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

49



--------------------------------------------------------------------------------

10.5 Payment of Expenses and Taxes. DW Animation agrees (a) except as otherwise
expressly agreed by the Administrative Agent in writing, to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of Simpson Thacher & Bartlett LLP, counsel to
the Administrative Agent, (b) to pay or reimburse the Administrative Agent for
all its reasonable out-of-pocket costs and expenses incurred in connection with
the any amendment, supplement or modification to this Agreement, the other Loan
Documents and any such other documents, including, without limitation, the
reasonable fees and disbursements of Simpson Thacher & Bartlett, counsel to the
Administrative Agent, (c) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (d) to pay,
indemnify, and hold harmless each Lender and the Administrative Agent from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (e) to pay, indemnify, and hold
harmless each Lender, the L/C Issuer and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “indemnitee”) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, fees, charges and disbursements of counsel to such indemnitee) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents or any actual or proposed use of
proceeds of any Loan (all the foregoing in this clause (e), collectively, the
“indemnified liabilities”); provided that DW Animation shall have no obligation
hereunder to any indemnitee with respect to indemnified liabilities to the
extent arising from the gross negligence or willful misconduct of such
indemnitee. The agreements in this Section 10.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the L/C Issuer that issues any LC), except that (i) DW
Animation may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by DW Animation without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

 

(A) DW Animation (such consent not to be unreasonably withheld); provided that
no consent of DW Animation shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and

 

50



--------------------------------------------------------------------------------

(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of DW Animation and the Administrative Agent otherwise
consent; provided that (1) no such consent of DW Animation shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of DW
Animation, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and DW Animation, the Administrative Agent, the L/C Issuer and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this

 

51



--------------------------------------------------------------------------------

Section and any written consent to such assignment required by paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of DW Animation or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) DW Animation, the Administrative Agent, the L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, DW
Animation agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with DW Animation’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(c).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e) DW Animation, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of DW Animation or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of DW Animation, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

52



--------------------------------------------------------------------------------

10.7 Adjustments; Set-off. (a) If any Lender (a “benefitted Lender”) shall at
any time receive any payment of all or part of its Loans or the Reimbursement
Obligations, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan and/or
of the Reimbursement Obligations owing to such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefitted Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right following the occurrence and during the continuance
of any Event of Default, without prior notice to DW Animation, any such notice
being expressly waived by DW Animation to the extent permitted by applicable
law, upon any amount becoming due and payable by DW Animation hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of DW Animation. Each Lender agrees promptly to notify DW Animation and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with DW Animation and the
Administrative Agent.

 

10.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
agreement of DW Animation, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

53



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. DW Animation hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to DW Animation at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgements. DW Animation hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to DW Animation arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and DW Animation, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among DW Animation and the Lenders.

 

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action, including all such actions set forth in the Security
Documents, requested by DW Animation having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

54



--------------------------------------------------------------------------------

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no L/Cs shall be outstanding, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents, the guarantee contained therein (subject to any
provisions relating to reinstatement), the security interests granted therein
and all other obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person, and all rights to the Collateral shall revert to the
Grantors.

 

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate of any Lender, (b) to
any Transferee or prospective Transferee which agrees to comply with the
provisions of this Section 10.15, (c) to the employees, directors, officers,
agents, attorneys, accountants, auditors and other professional advisors of such
Lender or its affiliates, (d) upon the request or demand of any Governmental
Authority having jurisdiction over the Administrative Agent or such Lender, (e)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to applicable law or regulation, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) which has been publicly disclosed other than in breach of this Section
10.15, or (h) in connection with the exercise of any remedy hereunder or under
any other Loan Document.

 

10.16 WAIVERS OF JURY TRIAL. DREAMWORKS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17 HBO Subordinated Loan Agreement. DW Animation hereby designates this
Agreement as the “Senior Credit Agreement” for the purposes of the HBO
Subordinated Loan Agreement. The Lenders hereby designate the Administrative
Agent as the “Designated Senior Agent” for the purposes of the HBO Subordinated
Loan Agreement.

 

10.18 Distribution Intercreditor Agreement. Each Lender acknowledges and agrees
to the terms and conditions contained in the Distribution Intercreditor
Agreement. Each Lender agrees to comply with the terms contained in the
Distribution Intercreditor Agreement as if it were a party thereto.

 

10.19 Effective Date. The Agreement shall be effective as of the Effective Date;
provided that the making of the representations and warranties contained in
Section 4.17 and compliance with Section 7.2 shall not be required until the
Closing Date.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DREAMWORKS ANIMATION SKG, INC. By:  

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

Name:  

Katherine Kendrick

Title:   General Counsel/Secretary

 

Signature Page

Dream Works SKG, Inc. Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,       as Administrative Agent and a Lender By:  

/s/ Garrett J. Verdone

--------------------------------------------------------------------------------

Name:   Garrett J. Verdone Title:   Senior Vice President

 

Signature Page

DreamWorks SKG, Inc. Credit Agreement

 

2